Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 10/27/20. Claims 1-13 are pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see e.g., page 24 line 31. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  As written, the claim encompasses any antibody which binds any part of tau, so long as tau comprises a native sequence at residues 26-36 (instant SEQ ID NO: 1). A claim must be provided its broadest, reasonable interpretation. The instant specification discloses an antibody which binds, as its epitope, instant SEQ ID NO: 1 and does not disclose any other antibody which binds elsewhere on tau, nor does the specification disclose any other epitopes other than SEQ ID NO: 1. Moreover, the specification as a whole is directed to the importance of this epitope itself, not merely the existence of this sequence in tau. It is not considered a reasonable 
  Appropriate correction is required. It is suggested that “binds to an epitope comprising” rather than “binds to an antigen comprising” properly reflects the broadest, reasonable interpretation.

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend in the alternative only; currently, claim 10 requires the conjugate for use according to all of claims 1-9.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim 12 is objected to because of the following informalities:  The claim requires a therapeutic agent; however, the claimed antibody is already a therapeutic agent. Rather, the claim clearly requires a second therapeutic agent or an “additional” therapeutic agent. Appropriate correction is required. It is suggested that “further comprises an additional therapeutic agent” would address this issue.

Claim 13 is objected to because of the following informalities:  a Markush group must have a transition phrase before the last element, e.g., “mitochondrial function enhancers; and active and passive vaccination”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 requires reduction of the “most neurotoxic” APP derived Aß species. The term “most” is a relative term. Further, this phrase is followed by the parenthetical “monomer and low-molecular weight oligomers”. “Low” is also a relative term with no description or guidance in the specification as to where the limits of “low” are.
First, the specification fails to provide clear guidance as to the metes and bounds of “most” and “low”. Second, it is unclear if the most toxic forms of Aß are limited to monomers and low-molecular weight oligomers, or if these are merely exemplary.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, it is unclear if the parenthetical is providing a limit to the most toxic species. Moreover, even if this is the case, there are no clear guidelines on when an Aß oligomer is a low-molecular weight species versus when it is not. Certainly a dimer, being the lowest numbered oligomer, would be low-molecular weight. However, this may or may not include oligomers of 3, 4, 5, 10, etc.
Therefore, claim 1 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to any monoclonal antibody that binds an epitope comprising SEQ ID NO: 1 and possesses at least one function from a list of functions. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
It is appreciated that the claimed invention “as a whole” is not solely resting on the antibody, i.e., the claims are not directed to the antibody per se. However, the decision in Amgen v Sanofi 2017 makes it clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with the 
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus.
	In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (tau 26-36) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. 
As such, the instant specification fails to adequately describe the genus of antibodies based on the first criteria and there exists no disclosure of a partial structure nor any structure/function correlation. The genus is claimed solely on functions desired by Applicants with no description of the actual molecule that performs these functions across the genus now claimed.
The specification discloses antibody 12A12. This antibody was also known in the prior art (Florenzano; IDS 10/27/20 citation 3). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if this single antibody represents the full breadth of what is claimed. The disclosure of this specific antibody would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies. One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.	
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the genus of antibodies necessary to practice the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is 
Regarding claim 8, the claim requires the antibody to be not only therapeutic with the claimed functions, but additionally “bispecific”. However, the specification does not describe any other targets nor antibodies which achieve the therapeutic effects. A mere suggestion that the antibody should be bispecific does not lead others to any particular therapeutic target nor structure for achieving those results.
	Therefore, claims 1-9 and 11-13 do not meet the written description requirement.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tauopathy with antibody 12A12, does not reasonably provide enablement for preventing tauopathy nor for the breadth of all therapeutics which treat AD, such as “active and passive vaccination”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The nature of the invention is in treating and preventing any tauopathy by administering an antibody defined solely by a desired function. 
The instant specification discloses one antibody with the functions of instant claim 1 (12A12). The specification does not disclose any bispecific antibodies, additional targets, nor active/passive vaccines for AD or any other tauopathy. 
Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. In this case, the art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease, nor does the art recognize drugs or vaccines capable of treating AD or other tauopathies. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently 
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
In this case, the art has tried and failed to prevent AD as well as attempted numerous vaccine attempts and other therapeutic attempts with little to no success. The instant specification does not describe these additional therapeutics nor the breadth of antibodies which would provide a reasonable expectation that Applicant has overcome these art-recognized hurdles.
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, 
Therefore, claims 1-9 and 11-13 are not enabled for the full scope of the claims.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch (US 20120087861; form 892) in view of Florenzano (IDS 10/27/20 citation 3).
garding claim 1, Nitsch teaches anti-tau antibodies that bind pathologically aggregated tau at the N-terminus for treating tauopathy (claims 1, 11, 12, and 13; paragraphs 12, 17, and 99). This includes treatment of a patient in need thereof (paragraphs 99, 100, and 170). Nitsch teaches that pathologic tau is hyperphosphorylated (paragraph 36) particularly at a residue about residue 30 (paragraph 39) and that the therapeutic antibodies reduce hyperphosphorylation (paragraphs 171 and 172) and target this N-terminal region (claim 1). Nitsch does not teach an antibody which binds tau at residues 26-36 (instant SEQ ID NO: 1).
Nevertheless, selecting such an antibody would have been obvious to one of ordinary skill at the time of filing. Nitsch teaches treatment of tauopathies by targeting tau with antibodies that bind pathogenic tau, including those that specifically target the N-terminus. Nitsch further teaches the importance of residue 30 as a target at the N-terminus of tau. As such, one of ordinary skill in the art would have found it obvious to select a known anti-tau antibody which binds this residue.
Florenzano is also concerned with pathogenic tau. Florenzano teaches that, in particular, the 26-44 fragment of tau represents the minimal biologically active moeity of tau (p.64765 C2) and that this “extracellular toxic tau species” is important to direct “antibody-mediated depletion” (p.64765 C2 – 64766 C1). Florenzano continues by stating that this minimal, 26-44 section of tau is “critical” for more beneficial tau-directed and disease modifying in vivo curative approaches and also that targeting the N-terminal end of tau is “the most beneficial in reducing pathological tau hyperphosphorylation” (p.64746 C1). Florenzano notes that one antibody—HJ 8.5 which targets tau 25-30—successfully inhibits propagation of tau and improves cognitive deficits in an animal model of tauopathy (p. 64766 C1). Finally, Florenzano teaches the antibody 12A12, which binds instant SEQ ID NO: 1.
Thus, one of ordinary skill, set to treat tauopathy via the method of Nitsch, would have been motivated to target residue 30 of tau with an antibody. Florenzano provides such an antibody, noting that antibody 12A12 binds residues 26-36 (p.64767 C1), that this region is part of the critical region of tau to target, and that a similar antibody has already proven successful in an in vivo animal model of tauopathies.
	The instant claims differ from the prior art solely in the epitope selected for targeting. However, Nitsch would have led one of ordinary skill in the art to the N-terminus of tau, particularly residue 30, while 
Regarding the particular functional outcomes of the instant claim, there would have been an expectation that the antibody inhibited pathological hyperphosphorylation of tau as this was the stated goal in both Nitsch and Florenzano. Further, the instantly claimed functions are results which flow from the administration of the antibody itself. As the same antibody is administered to the same population for the same reasons, the same results would be achieved. Recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Regarding claim 2, it would have been obvious to use antibody 12A12 as discussed above. Since this is the same antibody exemplified by the instant specification, the properties of that antibody must also be the same. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)).
	Regarding claim 3, Florenzano teaches the antibody binds the epitope consisting of instant SEQ ID NO: 1 as discussed above.
	Regarding claims 4 and 5, Florenzano teaches the same antibody as exemplified in the instant specification, and so the evidence supports this antibody also has a human constant region, including an IgG1/kappa region. Further, Nitsch suggests including such features (paragraphs 60, 65, 269, and 270).
	Regarding claim 6, Nitsch would have made a humanized version of 12A12 obvious (paragraph 15) if the antibody was not already humanized as in Florenzano.
	Regarding claim 7, Nitsch would have made Fab versions of 12A12 obvious (paragraph 65).
	Regarding claim 8, Nitsch suggests the antibody is bispecific, making such an antibody modification obvious.
	Regarding claim 9, Nitsch suggests conjugating the antibody to a therapeutic drug (paragraphs 214 and 221) to improve their therapeutic efficacy, making such a modification obvious.

	Regarding claim 12, Nitsch suggests the inclusion of additional therapeutics, including additional anti-tau antibodies (paragraph 231) or dopamine (paragraph 238).
	Regarding claim 13, Nitsch suggests including other anti-tau antibodies as above, including those with “similar binding properties” (paragraph 142). Such antibodies would also be expected to have similar results, such as inhibiting aggregation, making these antibodies a “tau aggregation/oligomerization inhibitor”.
	Therefore, claims 1-9 and 11-13 would have been obvious.

Conclusion
The term “proper” is a relative term. However, this term currently modifies “control” and “excipients”. The use of controls and excipients in the field is so routine and ubiquitous throughout the art that the Examiner concludes that it would be trivial for the skilled artisan to select a “proper” control or a “proper” excipient, and that those in the art are fairly apprised of the metes and bounds of this term within the context it is used. As such, no §112 rejection is warranted against this term at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Adam Weidner/             Primary Examiner, Art Unit 1649